Citation Nr: 1013237	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-10 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
gastroesophageal reflux with a history of small sliding 
hiatal hernia (GERD).


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 
1983, with various periods of verified and unverified active 
duty for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The appeal was remanded for 
additional development in June 2008 and November 2009.  It 
is currently under the jurisdiction of the RO in Baltimore, 
Maryland.

In a July 2006 statement, the Veteran mentioned a dental 
claim, facial problems, chest pains and heart attack-like 
symptoms.  The  issues have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  Prior to December 14, 2009, although the Veteran 
complained of pain and discomfort, vomiting was infrequent 
if at all, his weight remained steady, and there was no 
evidence of hematemesis or melena or even mild anemia.  

2.  From December 15, 2009, forward, the Veteran experienced 
frequent pain, heartburn, nausea, at least one instance of 
hematemesis or melena, weight loss, weakness and fatigue.


CONCLUSIONS OF LAW

1.  Prior to December 14, 2009, the criteria for the 
assignment of a rating greater than 30 percent have not been 
met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 
(2009).

2.  From December 15, 2009, the criteria for the assignment 
of a 60 percent rating have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate 
a claim for service connection must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).    

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case. 

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records 
and pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  The Veteran 
was afforded several VA medical examinations, including a 
recent one in December 2009.  Significantly, neither the 
Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the 
claims.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  All requirements of the duty to notify the Veteran 
and the duty to assist the Veteran are met.

Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service- connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009). The Board 
will consider entitlement to staged ratings to compensate 
for times since filing the claims when the disabilities may 
have been more severe than at other times during the course 
of the claims on appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or 
pain, anemia and disturbances in nutrition.  Consequently, 
certain coexisting diseases in this area, as indicated in 
the instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14; 38 C.F.R. § 4.113 (2009).

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In this case, the Veteran has been diagnosed with GERD with 
hiatal hernia.  This disability is rated under the criteria 
for evaluating digestive disorders in VA's Schedule for 
Rating Disabilities, specifically, DCs 7303-7813.  The RO 
evaluated his disorder as 30 percent disabling under DC 
7346, which pertains to hiatal hernias.  The Board can find 
no other more appropriate code to use in rating this 
disability. As he has not been diagnosed with any other 
gastrointestinal disorder, no other diagnostic codes are 
applicable in this instance.  38 C.F.R. § 4.114, DCs 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348.

Under DC 7346, a 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health. Lastly, a 60 percent rating is warranted for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, DC 7346.

The Veteran attended a VA examination in September 2004.  
The Veteran reported that, since discharge, he experienced 
frequent indigestion, reflux, and burning.  The reflux was 
so severe that he had to sleep with his head at an angle or 
he would choke.  He is limited in the foods he can eat.  His 
symptoms flare-up once a month, causing substernal pain, 
sweating, and nausea for 15-20 minutes.  Sometimes he feels 
like food is stuck in his esophagus.  Diagnostic testing 
showed a small sliding hiatal hernia with GERD and duodenal 
diverticulum.  He was diagnosed with GERD without 
esophagitis and a small sliding hiatal hernia.

The Veteran attended another VA examination in April 2007.  
He had no dysphagia to solids or liquids; frequent 
epigastric discomfort with pyrosis, especially after eating 
greasy foods; no hematemesis or melena; occasional 
regurgitation; and no nausea but infrequent vomiting.  There 
was no evidence of anemia.  His weight fluctuated based on 
diet and exercise, but was not related to the severity of 
his GERD.  The Veteran reported that current medication was 
very effective and that he had infrequent episodes of 
pyrosis, epigastric pain, and heartburn.

The Veteran underwent an esophagogastroduodenoscopy in April 
2007.  There was a large hiatal hernia.  The impression was 
grade III reflux esophagitis, large hiatal hernia, normal 
stomach and duodenum, and an additional fine-ringed 
appearance of the esophael mucosa which biopsy revealed to 
be non-problematic.

The Veteran attended another VA examination in December 
2009.  He reported weekly nausea, no dysphagia, no 
esophageal distress, daily heartburn or pyrosis, weekly 
regurgitation, and episodes of hematemesis or melena in 
April 2009.  There were no signs of anemia, nor of weight 
loss or malnutrition.  The Veteran was diagnosed with GERD 
with a history of peptic ulcer disease and peptic 
esophagitis with hiatal hernia.  The disability caused some 
weakness, pain, and fatigue.  The Veteran reported that he 
occasionally missed work as a result.

The Board has also reviewed VA and private treatment 
records.  These show occasionally treatment for GERD, 
regular check-ups, and frequent psychiatric treatment.  
Overall, these reflect a similar level of disability to that 
described by the VA examinations.  Diagnostic testing in 
December 2000 showed a normal abdomen.  The Veteran was seen 
for a GI consultation in May 2007.  He complained of chronic 
burning and indigestion, occasional blood in the stool, and 
weight loss, though the examiner could not determine how 
much weight loss.  He was diagnosed with GERD and his 
medication was increased.  The Veteran was admitted to the 
hospital in May 2008 with chest pain and vomiting due to 
GERD.  In April 2004, he weighed 202.6 lbs, in September 
2008 246 lbs, and in December 2009 210 lbs. 

1.  Prior to December 14, 2009

Prior to December 14, 2009, the Veteran is not entitled to 
an increased evaluation for GERD.  While he complained of 
pain and discomfort, vomiting was infrequent if at all.  His 
weight remained steady and there was no evidence of 
hematemesis or melena or even mild anemia.  Flare-ups 
occurred once a month for 20 minutes at most.  According to 
the Veteran, medication was very effective and controlling 
his symptoms.  While the Veteran was admitted to the 
hospital with chest pain and vomiting in May 2008, this 
appears to be an isolated incident as the Veteran was not 
seen again with those complaints.  These symptoms 
approximate a 30 percent rating but no more.  A 60 percent 
rating is warranted for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe 
impairment of health.  These symptoms were not demonstrated 
during the time period in question.  Accordingly, the Board 
finds that, for this time period, he is not entitled to a 
rating in excess of 30 percent.  38 C.F.R. § 4.114, DC 7346.

The preponderance of the evidence is against a higher 
rating.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.

2.  From December 15, 2009

From the date of the December 15, 2009, VA examination 
forward, a 60 percent rating is warranted.  The Veteran 
experienced frequent pain, heartburn, and nausea.  He 
reported recent hematemesis or melena.  Significantly, his 
weight had gone down from the 240 lbs range to 210 lbs, a 
decrease greater than 10 percent.  The disability also 
caused some weakness and fatigue.  The Veteran also reported 
that he occasionally missed work as a result.  The Board 
finds that these symptoms approximate a 60 percent rating as 
contemplate by the applicable diagnostic code.  A 60 percent 
rating is the maximum available under the applicable 
diagnostic code, as noted above.  
The Veteran has not reported any significant effects on his 
occupational and other daily activities as a result of his 
GERD with hiatal hernia so as to warrant a higher 
evaluation.  While the Veteran has occasionally missed work, 
the Board finds that the currently assigned ratings more 
than compensate him for this loss.  His daily activities of 
living are not affected.  Accordingly, the Board finds that, 
for this time period, he is not entitled to a rating in 
excess of 60 percent.  38 C.F.R. § 4.114, DC 7346.

The preponderance of the evidence is against a higher 
rating.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.

3.  Extraschedular

The Board has considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  Again, the Schedule contemplates the 
Veteran's symptomatology, which consists of nausea, pain, 
reflux, and weight loss.  Again, the Veteran has not 
reported any significant effects on his occupational and 
other daily activities as a result of his GERD with hiatal 
hernia so as to warrant a higher evaluation.  Accordingly, 
the Board finds that, referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 4.114, DC 7346.


ORDER

Prior to December 14, 2009, the claim for an initial rating 
in excess of 30 percent for GERD is denied.

From December 15, 2009, the Veteran is granted an initial 
rating of 60 percent for GERD, but no higher.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


